Conviction for conspiracy to break jail; punishment, two years in the penitentiary.
The facts are sufficient. It was alleged that Frank Keller, Earl Patterson and Boyce McDow conspired with each other to convey into the county jail of Cameron County metal saw *Page 52 
blades to be used by Patterson, who was confined therein for a felony, in effecting his escape from said jail, and with intent to facilitate his escape from said jail. Patterson and McDow, as witnesses for the State, testified to the agreement between said parties charged. Necessarily they were accomplices, and the jury were so told in the court's charge. A witness by the name of Abel also testified that he was in jail at the time, and told of the conspiracy between said parties. This witness was not named in the indictment, and does not seem to have been a party to said conspiracy, and no request was made to have the jury told that he was an accomplice, nor was there any exception taken to the charge for its failure to so state, or to submit to the jury the question as to whether he was such; nor is there anything in the record to indicate that appellant made any contention upon the trial of the case that the testimony of Abel was that of an accomplice, and we are not able to say that his testimony was such as to show as a matter of law that he was an accomplice. However, other witnesses, — plainly not accomplices, — testified to facts corroborative of the testimony of Patterson and McDow.
Appellant has a bill of exceptions complaining of the refusal of his request for a peremptory instruction to the jury to acquit. We think the court's refusal of said request was correct. Appellant's only other bill was taken to the refusal of the court to grant him a new trial, his motion for which merely set up errors of procedure, and presents no claim of newly discovered evidence, or misconduct of the jury, etc., and we see nothing in this bill of exceptions.
No error appearing, the judgment is affirmed.
                    ON MOTION FOR REHEARING.